Elmer, J.
The whole proceeding is erroneous, and the judgment must be set aside, as irregularly entered. A declaration cannot be filed before the return day of the writ (1 Arch. Pr. 105), and even if the court might treat the declaration in this case as duly on file on the return day, which in proceedings under the recent act I am not willing to admit, certainly a notice to plead cannot be served until after the declaration is duly on file. It is highly important that a strict adherence to the statutes and the rules of practice be required in proceedings which are to justify a judgment in vacation and upon a very short notice.
Nevius, J., concurred.
Judgment set aside.